    Case 18-50214-rlj11 Doc 1779 Filed 03/19/20                     Entered 03/19/20 08:32:07              Page 1 of 15




The following constitutes the ruling of the court and has the force and effect therein described.



Signed March 18, 2020
                                            United States Bankruptcy Judge
______________________________________________________________________

                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           LUBBOCK DIVISION

       IN RE:                                                 §
                                                              §
       REAGOR-DYKES MOTORS, LP,1                              §                CASE NO. 18-50214-rlj11
                                                              §                Jointly Administered

                                   MEMORANDUM OPINION AND ORDER

              Edward Mitchell moves to enforce the Court’s order of April 26, 2019 [Doc. No. 1216]


     1
       The following chapter 11 cases are jointly administered under Case No. 18-50214: Reagor-Dykes Motors, L.P.,
     Reagor-Dykes Imports, LP (Case No. 18-50215), Reagor-Dykes Amarillo, LP (Case No. 18-50216), Reagor-Dykes
     Auto Company, LP (Case No. 18-50217), Reagor-Dykes Plainview, LP (Case No. 18-50218), Reagor-Dykes
     Floydada, LP (Case No. 18-50219), Reagor-Dykes Snyder, L.P. (Case No. 18-50321), Reagor-Dykes III LLC (Case
     No. 18-50322), Reagor-Dykes II LLC (Case No. 18-50323), Reagor Auto Mall, Ltd. (Case No. 18-50324), and Reagor
     Auto Mall I LLC (Case No. 18-50325).
              Six of the “Reagor-Dykes” entities—Reagor-Dykes Motors, LP, Reagor-Dykes Imports, LP, Reagor-Dykes
     Amarillo, LP, Reagor-Dykes Auto Company, LP, Reagor-Dykes Plainview, LP, and Reagor-Dykes Floydada, LP—
     filed chapter 11 on August 1, 2018; the other five entities—Reagor-Dykes Snyder, L.P., Reagor-Dykes III LLC,
     Reagor-Dykes II LLC, Reagor Auto Mall, Ltd. (RAM), and Reagor Auto Mall I LLC—filed on November 2, 2018.
     The bankruptcy filings were precipitated by a suit filed by Ford Motor Credit Company LLC (FMCC) against various
     Reagor-Dykes entities in Federal District Court on July 31, 2018, in which FMCC charged Reagor-Dykes with having
     sold $40 million of vehicles “out of trust.” FMCC was Reagor-Dykes’s major “floorplan” lender for the purchase of
     new-car inventory for certain Reagor-Dykes dealerships. The $40 million-out-of-trust sales mean that FMCC was not
     paid as required on its financing. Reagor-Dykes submits that the FMCC suit and the bankruptcy filings caused, in
     some instances, certain retail lenders (to consumers) to fail to fund the loan proceeds to Reagor-Dykes; and, in other
     sales where the funds were deposited in Reagor-Dykes accounts, the banks froze the funds and “presumably applied
     such funds to debts that they say were allegedly owed to them by the Debtors.” Doc. No. 1147 at 2. There were
     hundreds, perhaps thousands, of instances in which Reagor-Dykes failed to pay the tax, title, and license fees and the
     debt on vehicles traded-in by innocent consumers.


                                                               1
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20                      Entered 03/19/20 08:32:07   Page 2 of 15



that approved an agreement between the Reagor-Dykes debtor entities and the Lubbock County

Tax Assessor-Collector.2 Mitchell only wants to register the 2018 Toyota Tundra (Tundra) that

he is driving under a lease agreement he signed with Reagor Auto Mall, Ltd. d/b/a Prime Capital

Auto Lease (RAM) four days before certain of the Reagor-Dykes entities filed bankruptcy.3

Mitchell is unable to register the Tundra because Family Toyota Dealership Group, LLC d/b/a

Family Toyota of Burleson (Family Toyota) refuses to release the Tundra’s manufacturer’s

certificate of origin (MSO), which is needed for registration.

                                                          I.

           In late July 2018, Edward Mitchell leased the Tundra from RAM. The Closed End Motor

Vehicle Lease is dated July 26, 2018. Mitchell’s Ex. 2. As is common with consumer financing

of vehicles, the “Lease and all rights and title to the Vehicle” were assigned, here to MUSA Auto

Leasing (MUSA). Id. at 4. MUSA paid RAM $56,892.67 for the Tundra and the Lease.

Mitchell’s Ex. 1 at 2. But the purchase (or lease) of a vehicle by a consumer can be, as it is here,

complicated. RAM did not have on its lot the particular Tundra that Mitchell wanted. To

accommodate Mitchell, RAM obtained a Tundra for Mitchell as part of a “dealer trade” with

Family Toyota. RAM sent Family Toyota a 2018 Toyota Tacoma at a cost of $27,025; and

Family Toyota sent RAM the desired Tundra at a cost of $45,417.55. Family Toyota’s Ex. 2.

Rather than pay the difference, each of RAM and Family Toyota was obligated to pay the other

the full purchase price for the vehicle obtained in the trade. Mitchell traded-in a 2017 Ram

pickup as part of the deal. Mitchell’s Ex. 2. The Lease reflects that the “Net Trade-In

Allowance” is zero: both the balance of the debt owing on the Ram and its value were $39,530.

Id. Mitchell paid $1,789.89 on the Lease at signing. Id.


2
    All “Doc. No.” references herein are to Case No. 18-50214.
3
    See supra note 1.

                                                          2
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20           Entered 03/19/20 08:32:07       Page 3 of 15



       The Tundra was delivered to RAM and then, per the terms of the Lease, to Mitchell. The

Tacoma was delivered to Family Toyota; Family Toyota paid RAM the $27,025. RAM failed to

pay Family Toyota for the Tundra. It also failed to deliver to Family Toyota the proper title

document, the MSO, on the Tacoma. And though Mitchell testified that he has had no

repercussions regarding the Dodge Ram that he traded-in, the Court surmises that RAM failed to

pay the outstanding debt on it, as well.

       Mitchell has been making the regular lease payments to MUSA, but neither MUSA nor

RAM has properly registered the Tundra. Mitchell, therefore, has had to pay for temporary

plates so that he can legally drive the Tundra. He testified that he has paid $30 a month for

sixteen months. Family Toyota holds the documents of title but refuses to provide them to

Mitchell. Family Toyota is disinclined to help because it has never been paid for the Tundra, it is

not receiving lease payments, and it paid for the Tacoma that it could not sell given RAM’s

failure to provide the MSO.

       Family Toyota filed its proof of claim in the RAM and Reagor-Dykes Motors, LP cases.

Case No. 18-50214, Claim No. 146-1; Case No. 18-50324, Claim No. 58-1. The proof reflects it

has an unsecured claim of $45,417.55 that arose from its sale of the Tundra to RAM.

                                                II.

       Mitchell is asking that the Court require Family Toyota and RAM to provide the MSO to

MUSA so that the Tundra can properly be registered and thus avoid his having to continue to pay

for temporary plates. Family Toyota refuses to do so because, as it says, “Family Toyota was

never paid for the Vehicle.” Doc. No. 1579 at 3 (emphasis in original). Mitchell argues that

Family Toyota consigned the Tundra to RAM or, alternatively, entrusted it with RAM. In either

event, Mitchell argues that he has rights superior to Family Toyota’s to the Tundra as an



                                                 3
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20           Entered 03/19/20 08:32:07          Page 4 of 15



innocent purchaser (or lessee) for value. Family Toyota says that the Tundra was neither

consigned nor entrusted by Family Toyota to RAM. And, as Family Toyota was never paid for

the Tundra, Family Toyota contends that the sale of the Tundra to RAM was never effected.

Family Toyota presently holds the MSO or certificate of title. RAM says that it has a copy of an

MSO but that such copy “is void because, upon information and belief, Family Toyota took

action to have a duplicate MSO/title issued in the name of Family Toyota that supersedes the

MSO in the possession of the Debtors and renders it void.” Doc. No. 1581 at 2.

       Mitchell asks the Court to require that Family Toyota comply with the following

provision from the Court’s April 26, 2019 order:

       [A]ll persons in possession of certificates of titles (“Titles”) or manufacturer’s
       certificates of origin (“MSOs”) for vehicles (i) sold (arguably or inarguably) by
       Reagor-Dykes Auto Group and (ii) that still need to be registered for the buyer
       (“Vehicles”) shall provide the Debtors with a list of all such Titles and MSOs in
       their possession within five (5) days from entry of this Order. Upon receipt of a
       copy of (i) the retail sales contract or lease and (ii) reasonably satisfactory proof of
       funding, all such persons identified in the preceding sentence shall surrender the
       Titles and MSOs to the Debtors within seven (7) business days of such receipt.

Doc. No. 1216 at 2 (emphasis in original).

       Family Toyota counters, arguing that the settlement is simply an agreement to remove the

non-payment of motor vehicle tax as an impediment to the registration of purchased vehicles by

consumers. Further, given that Family Toyota was never paid for the Tundra, the sale of the

Tundra never took place. So, the order cannot apply to Family Toyota, it submits.

       Mitchell contends that he is an innocent consumer, which is not disputed, and that he

leased the Tundra from a dealer, here RAM. And, given his circumstances, his right to at least

get the Tundra registered trumps any right of Family Toyota to refuse to provide the title

documents to allow registration of the Tundra.

       The Court addresses first the relative rights between Family Toyota and Mitchell. It then


                                                  4
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20                      Entered 03/19/20 08:32:07              Page 5 of 15



considers whether the Court’s April 26, 2019 order applies to and is enforceable against Family

Toyota.

                                                          III.

                                                          A.

         Under Texas’s Certificate of Title Act, a subsequent sale by an owner of a car is void

unless “the owner designated on the title submits a transfer of ownership of the title.” Tex.

Transp. Code § 501.071(a). It is clear by case law, and under the Certificate of Title Act, that an

“owner” is not a licensed dealer. See In re Dota, 288 B.R. 448, 458 (S.D. Tex. 2003).

Additionally, when a new car with an MSO passes between dealers, the sale by the second dealer

to a buyer is not considered a subsequent sale that requires the second dealer to possess the title

and pass the title to the buyer. Id. As such, the transaction between Family Toyota and RAM is

not void under the Certificate of Title Act.4

         Family Toyota argues that the sale was not complete and title did not pass to RAM

because, as a practical course of performance and understanding, the sale was not complete until

RAM paid for the Tundra. The Texas Business and Commerce Code specifically states that

“[u]nless otherwise explicitly agreed[,] title passes to the buyer at the time and place at which the

seller completes his performance with reference to the physical delivery of the goods, despite

any reservation of a security interest and even though a document of title is to be delivered at a

different time or place.” § 2.401(b). Additionally, “[a]ny retention or reservation by the seller of



4
  Even if the Certificate of Title Act did cover the transaction, there is a provision that states the Texas Business and
Commerce Code controls when in conflict with the Certificate of Title Act. Tex. Transp. Code § 501.005. The state
courts, though, are split as to whether the Certificate of Title Act conflicts with the Texas Business and Commerce
Code under this situation. Compare, e.g., Vibbert v. PAR, Inc., 224 S.W.3d 317, 322 (Tex. App.—El Paso 2006, no
pet.) (Business & Commerce Code controls because conflicts with Certificate of Title Act); with Allstate Ins. Co. v.
Troy's Foreign Auto Parts, No. 05-00-01239-CV, 2001 WL 840613, at *5 (Tex. App.—Dallas July 26, 2001, pet.
denied) (Certificate of Title Act controlled and not Business & Commerce Code because the two provisions could be
reconciled).

                                                           5
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20           Entered 03/19/20 08:32:07         Page 6 of 15



the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation

of a security interest.” § 2.401(a).

        There was no written agreement or other evidence presented of the terms of the sale

between Family Toyota and RAM. With no explicit agreement, the default provisions of the

Texas Business and Commerce Code control. Title and ownership of the vehicle passed between

Family Toyota and RAM at the time Family Toyota allowed RAM to take possession of the car.

Additionally, Family Toyota knew that RAM had already “sold” the car to one of its customers.

        Generally, “equity dictates that as between two innocent parties, the party that must

suffer the loss is the one who mistakenly created the situation and was in the best position to

have avoided it.” H.E.B., L.L.C. v. Ardinger, 369 S.W.3d 496, 514 (Tex. App.—Fort Worth

2012, no pet.) (quoting several other Texas cases); see also Borg-Warner Acceptance Corp. v.

Massey-Ferguson, Inc., 713 S.W.2d 351, 357 (Tex. App.—Dallas 1985, writ denied) (as between

retail lender purchasing chattel paper in the ordinary course of its business and an inventory

lender, the inventory lender was in a better position to protect itself against the dealer’s misdeeds

and the loss fell on the inventory lender even though the retail lender did not “inquire into the

factual circumstances surrounding the transaction on which the paper [was] based”). Family

Toyota was in a better position to prevent RAM’s nonpayment than the ultimate purchaser.

Family Toyota could have prevented RAM’s possession of the Tundra until Family Toyota was

paid.

        Mitchell is a lessee in the ordinary course. To determine whether a person is a lessee in

the ordinary course of business “is a mixed question of law and fact.” In re Dota, 288 B.R. at

461 (applying this standard to a buyer in the ordinary course).

        The Texas Business and Commerce Code provides that a lessee may benefit from the



                                                  6
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20             Entered 03/19/20 08:32:07         Page 7 of 15



protection afforded a buyer in the ordinary course of business. A lessee of goods in the ordinary

course of business takes free of all security interests created by the lessor, even if perfected. See

§ 9.321(c) (“A lessee in ordinary course of business takes its leasehold interest free of a security

interest in the goods created by the lessor, even if the security interest is perfected and the lessee

knows of its existence.”). There is no dispute that the transaction between Mitchell and RAM

was a lease in the ordinary course of RAM’s business and “when a transaction is structured as a

‘lease,’ there is no passing of title; the lessee receives a ‘transfer of the right to possession and

use of [the] goods for a term in return for consideration.’” Prestige Ford Garland Ltd. P'ship v.

Morales, 336 S.W.3d 833, 838–39 (Tex. App.—Dallas 2011, no pet.) (citing Tex. Bus. &

Comm. Code § 2A.103(10)). Mitchell, therefore, has possessory and usage rights to the Tundra.

        RAM was the owner of the Tundra, and Mitchell leased the Tundra from RAM. As a

lessee in the ordinary course of business, Mitchell holds rights superior to the rights of Family

Toyota in the Tundra. Family Toyota is an unsecured creditor of RAM’s—as it itself asserted by

its proof of claim.

                                                   B.

                                                   1.

        The Court turns to whether the April 26, 2019 order applies to Family Toyota. Lubbock

County, at the behest of Reagor-Dykes, agreed to waive the requirement that the sales taxes be

paid as a condition to allowing the registration of purchased or leased vehicles from Reagor-

Dykes. In return, Lubbock County was granted a priority unsecured claim against the

bankruptcy estates for the unpaid sales-tax amounts. The affected consumers are innocent

parties. Lubbock County recognized this and, to its credit, agreed to accommodate the affected

consumers. The Court appreciates Lubbock County for doing this.



                                                   7
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20                     Entered 03/19/20 08:32:07             Page 8 of 15



           But in addition to waiving the non-payment of sales taxes as an impediment to

registration, the arrangement “also streamline[d] the registration and title-transfer process by

allowing Lubbock County to handle all vehicle registrations for Texas consumers.” Doc. No.

1147 at 2. Family Toyota was provided with notice of the motion. The motion contained the

language that was carried forward to the order that requires the cooperation of persons in

possession of title documents—that they provide the title documents to the Reagor-Dykes

debtors for consumer-registration purposes.

                                                           2.

           Generally, for a party to be bound to orders issued by the bankruptcy court, the party

must receive adequate notice of the proceedings for due process reasons. In re Grumman Olson

Indus., Inc., 467 B.R. 694, 706 (S.D.N.Y. 2012); see also Richards v. Jefferson Cty., Ala., 517

U.S. 793, 799 (1996) (“Additionally, where a special remedial scheme exists expressly

foreclosing successive litigation by nonlitigants, as for example in bankruptcy or probate, legal

proceedings may terminate pre-existing rights if the scheme is otherwise consistent with due

process.”). The Code provides for due process protection for settlements under Rule 9019(a) by

requiring that a debtor in possession give creditors and parties in interest “adequate notice and

opportunity to be heard before their interests may be adversely affected.”5 W. Auto Supply Co. v.

Savage Arms, Inc. (In re Savage Indus., Inc.), 43 F.3d 714, 720 (1st Cir. 1994) (emphasis in

original). Rule 9019(a) further protects interested parties “[b]y requiring court approval

following a hearing before any compromise or settlement may be enforced” to ensure a

transparent settlement process and provide “other creditors an opportunity to voice their

concerns.” In re Big Apple Volkswagen, LLC, 571 B.R. 43, 57 (S.D.N.Y. 2017). Although



5
    All “Rule” references are to the Federal Rules of Bankruptcy Procedure unless otherwise stated.

                                                           8
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20           Entered 03/19/20 08:32:07        Page 9 of 15



notice and an opportunity to be heard is required, “every affected creditor need not consent to a

settlement for it to be binding on all creditors.” In re Winn-Dixie Stores, Inc., 356 B.R. 239, 249

(Bankr. M.D. Fla. 2006). Rather, before the settlement can bind other creditors, a bankruptcy

court considers several factors before determining whether to approve a settlement.

       The Court approved the debtors’ settlement motion on April 26, 2019, after notice,

hearing, and considering the necessary factors. Family Toyota, as a creditor and party-in-

interest, received notice of the settlement motion, the amended settlement motion, and the order

approving the amended settlement motion. It had an opportunity to be heard on the matter at the

time it came before the Court.

                                                 3.

       Family Toyota argues that the order does not apply to dealership disputes for unpaid cars

and that it never received proof of funding as required by the order. The order states “that all

persons in possession of . . . manufacturer’s certificates of origin (“MSOs”) for vehicles (i) sold

(arguably or inarguably) by Reagor-Dykes Auto Group and (ii) that still need to be registered for

the buyer (“Vehicles”) shall . . . surrender the Titles and MSOs . . . solely for consumer-

registration purposes.” Doc. No. 1216 at 2. Family Toyota is in possession of an MSO for the

Tundra that was sold by RAM. The Tundra still needs to be registered for the buyer, MUSA

and/or RAM, so that Mitchell can get permanent license plates. The only exception to this

procedure is “Titles or MSOs that relate to Vehicles for which unpaid trade liens exist.” Id.

Disputes with dealerships that were never paid for cars sold by the Reagor-Dykes debtors do not

fit within this exception. Additionally, other creditors holding MSOs and titles for unpaid cars

were aware of the applicability of this settlement to their circumstances. See, e.g., AmeriCredit

Financial Services, Inc. Limited Objection, Doc. No. 1142 (stating that it held MSOs and titles to



                                                 9
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20           Entered 03/19/20 08:32:07        Page 10 of 15



 69 cars sold by Reagor-Dykes but had not been paid the floorplan balance due to it out of the

 proceeds of those sales and sought to continue to hold possession of those MSOs and titles to

 protect its legal rights).

         Even if the plain language of the settlement motion and the order did not indicate to

 Family Toyota that the settlement applied to it, the object of this dispute, the Tundra, was

 specifically addressed in an objection to this settlement. MUSA, the assignee and lessor, filed a

 limited objection to the settlement motion regarding the “preservation of MUSA’s ownership

 interest and/or lien on the various Titles for the MUSA Leases that are to be issued after

 registration” and specifically requested that its lien on Mitchell’s 2018 Toyota Tundra (with its

 VIN number included) be maintained. Doc. No. 1159. Family Toyota received notice of this

 objection.

         As for Family Toyota’s funding argument, there would be no need for the order to set-up

 a procedure for titles and MSOs to be surrendered if the appropriate parties received funding for

 unregistered cars; proof of funding is satisfied if the Reagor-Dykes debtor received the funding.

 Other creditors, as indicated above, understood this. Family Toyota’s argument that it never

 received funding and therefore is not required to surrender the Tundra’s MSO fails. Family

 Toyota has received a copy of the retail lease contract between RAM and Mitchell, as well as

 proof of funding from MUSA. Based on the order’s requirements, once these items have been

 received, the document holder has seven days to surrender the MSO.

         Family Toyota was involved in this settlement as an interested party and received

 adequate notice of the settlement provisions and application of the settlement to its own claim.

 The plain language of the order invokes application of this registration procedure to Family

 Toyota.



                                                 10
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20            Entered 03/19/20 08:32:07       Page 11 of 15



                                                  4.

        Given Mitchell’s rights as an innocent lessee for value and the applicability of the Court’s

 April 26, 2019 order to Family Toyota, the doctrine of res judicata bars Family Toyota’s

 challenge here to the order. Res judicata is a judicially created doctrine with the purpose of both

 giving finality to parties who have already litigated a claim and promoting judicial economy; it

 also bars claims that could have been litigated. Allen v. McCurry, 449 U.S. 90, 94 (1980);

 Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979). “[R]es judicata encompasses two

 separate but linked preclusive doctrines: (1) true res judicata or claim preclusion and (2)

 collateral estoppel or issue preclusion.” Hous. Prof’l Towing Ass’n v. City of Hous., 812 F.3d

 443, 447 (5th Cir. 2016) (quoting Comer v. Murphy Oil USA, Inc., 718 F.3d 460, 466–67 (5th

 Cir. 2013)). Res judicata is appropriate when the following four elements are present: (1) a final

 judgment on the merits; (2) rendered by a court of competent jurisdiction; (3) the parties must be

 the same in the two actions; and (4) the same cause of action must be involved in both cases.

 Eubanks v. F.D.I.C., 977 F.2d 166, 169 (5th Cir. 1992). “If the elements of res judicata are met,

 then in the words of the Restatement (Second) of Judgments, ‘in an action upon the judgment,

 the defendant cannot avail himself of defenses he might have interposed, or did interpose, in the

 first action.’” In re McGrew, No. 13-5009, 2014 WL 2760828, at *6 (Bankr. E.D. Tex. June 18,

 2014) (quoting Restatement (Second) of Judgments § 18 (1982)).

        Although Mitchell did not raise res judicata as a means to bar Family Toyota’s continued

 defiance of the order, “res judicata belongs to courts as well as to litigants” and a court may

 invoke res judicata sua sponte. Stanton v. D.C. Court of Appeals, 127 F.3d 72, 77 (D.C. Cir.

 1997); see also Fordham v. Fannie Mae, 49 F. Supp. 3d 77, 83 (D.D.C. 2014). This is because

 res judicata is in the interest of judicial economy and is appropriate especially where both actions



                                                  11
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20             Entered 03/19/20 08:32:07        Page 12 of 15



 are before the same court. Carbonell v. La. Dep’t of Health & Human Res., 772 F.2d 185, 189

 (5th Cir. 1985).

        Res judicata is met here. An order approving a settlement under Rule 9019 has res

 judicata effect as a final order. See In re Licking River Mining, LLC, 605 B.R. 153, 159 (Bankr.

 E.D. Ky. 2019); In re Reeves, 521 B.R. 827, 833 (Bankr. E.D. Tenn. 2014) (“An order approving

 compromise and settlement under Fed. R. Bankr. P. 9019 has the same res judicata effect as any

 other final order with respect to the subject matter of the order.” (citations omitted)); see also In

 re Gibraltar Res., Inc., 210 F.3d 573, 576 (5th Cir. 2000) (“A bankruptcy court’s approval of a

 settlement order that brings to an end litigation between parties is a ‘final’ order.”) (citations

 omitted); In re Prospector Offshore Drilling S.à R.L., No. 17-11572, 2019 WL 1150563, at *5

 (D. Del. Mar. 12, 2019) (same). The order is a final order that the Court had jurisdiction to enter.

 The first two elements of res judicata are therefore met.

        This enforcement motion involves the same parties that were involved in connection with

 the settlement motion. A creditor and party in interest is required to receive notice of a

 settlement before approval pursuant to Rule 9019 and is considered a party to the settlement for

 res judicata purposes. See Red River Res., Inc. v. Collazo, No. 14-cv-04961, 2015 WL 1846498,

 at *9 (N.D. Cal. Apr. 8, 2015) (for res judicata purposes, a party in interest to the bankruptcy

 court’s global settlement order is still an identical party to the claims resolved in the order

 because “declin[ing] to be a settling party to the Global Settlement does not free [the

 creditor/party in interest] of all court-approved terms of the agreement, which bind him whether

 he was a party to the settlement or not, because he was a party in interest to the Bankruptcy

 Court’s order” (citations omitted)); In re Licking River Mining, LLC, 605 B.R. at 159–60.

 Family Toyota received notice of the motion, the amended motion, and the order approving the



                                                   12
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20            Entered 03/19/20 08:32:07       Page 13 of 15



 amended motion via electronic service on its counsel. Doc. Nos. 1129, 1147, 1216. Mitchell

 was also involved in the settlement in privity with MUSA as MUSA was a party in interest to the

 settlement and the settlement involved the registration of the Tundra which Mitchell and MUSA

 each have a right to. See Fouke v. Schenewerk, 197 F.2d 234, 236 (5th Cir. 1952) (lessor and

 lessee are in privity of estate); Shore Expl. and Prod. Corp. v. Exxon Corp., 976 F. Supp. 514,

 523 (N.D. Tex. 1997) (privity of estate is generally defined as a mutual or successive relationship

 to the same rights in property).

        Last, the same cause of action exists here because this is an enforcement motion.

 Mitchell is asking the Court to make Family Toyota comply with the registration procedure set

 forth in the settlement motion so that he can get his car registered. As stated above, the retention

 of MSOs of unregistered cars that were sold (arguably or inarguably) by the debtors was at issue

 in April 2019 in connection with the settlement motion and the order approving the settlement.

 Further, the settlement order’s plain language confirms that it impacted Family Toyota’s rights; it

 expressly stated: “all persons in possession of . . . MSOs for vehicles (i) sold (arguably or

 inarguably) by Reagor-Dykes Auto Group and (ii) that still need to be registered for the

 buyer . . . shall surrender [the MSO] to the Debtors within seven (7) business days.” Doc. No.

 1216 (emphasis added). It was apparent from the settlement motion that the proposed settlement

 involved registration of vehicles and turnover of MSOs and titles, and Family Toyota had a full

 and fair opportunity to object to the settlement motion to assert its interest in retaining the MSO.

 The same cause of action is involved in this enforcement action as the 9019 motion. The order is

 entitled to res judicata effect against any of Family Toyota’s defenses to enforcement.

        One other court has similarly held a party-in-interest creditor is bound to a settlement

 agreement based on res judicata. In In re Licking River Mining, LLC, the bankruptcy court held



                                                  13
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20            Entered 03/19/20 08:32:07        Page 14 of 15



 that an approved settlement had a res judicata effect against a creditor that was not a party to the

 settlement where the settlement was a final order on the merits by a court of competent

 jurisdiction, the subsequent action was between the same parties or their privies, and the issue

 was or should have been litigated in the prior action. Res judicata applied to this creditor

 because the creditor received adequate notice, was represented by counsel, did not object to or

 appeal the settlement, and the settlement was unambiguous as to the impact it could have on

 creditors’ rights. In this case, one group of lenders (JAD Lenders) and another group of lenders

 (Licking River Lenders) both had secured liens on the debtors’ equipment. The JAD Lenders

 entered into a settlement agreement with the debtors to settle and release all potential claims

 against the JAD Lenders, and the JAD Lenders agreed to release and transfer their liens on all

 equipment to the debtors’ estates, which was approved by the court pursuant to Rule 9019. The

 settlement order provided that “[t]he JAD Lenders shall release and transfer their liens on [the

 equipment collateral] to the Debtors’ estates . . . . All [equipment collateral] and proceeds thereof

 shall be retained by the Debtors’ Estates for disposition in the sole discretion of the Debtors’

 Estates.” Id. at 157. The case was later converted to chapter 7, and the appointed chapter 7

 trustee sold the equipment for over $600,000. The Licking River Lenders then claimed a

 superior lien on the proceeds to the trustee, and the trustee sought declaratory judgment that the

 Licking River Lenders’ lien was not superior. The court held that the settlement motion was

 entitled to res judicata effect and Licking River Lenders’ claim of superior interest in the

 equipment collateral proceeds was a collateral attack on a final order, which was impermissible

 based on the doctrine of res judicata. The court went through the four factors of res judicata and

 found that the language in the settlement was clear that “[a]ll [equipment collateral] and proceeds

 thereof” were vested with the debtors and if Licking River Lenders did not want to be bound by



                                                  14
Case 18-50214-rlj11 Doc 1779 Filed 03/19/20             Entered 03/19/20 08:32:07       Page 15 of 15



 the order that gave the debtors the right to possession and disposition, they had an obligation to

 object to the settlement in order to preserve their rights.

        Like the non-party creditor in In re Licking River Mining, LLC, if Family Toyota did not

 want to be bound by an order that permitted the debtors’ estates to obtain possession of the MSO

 for registration purposes, it had an obligation to object to the settlement motion to preserve its

 perceived rights. It did not. Family Toyota also did not appeal the settlement order and may not

 now collaterally attack it. See In re Licking River Mining, LLC, 605 B.R. at 160.

        Mitchell is an innocent purchaser (or lessee) of a vehicle from what was then the highest-

 profile car dealership in Lubbock, Texas. His rights to the Tundra under the law and in equity

 exceed Family Toyota’s. Family Toyota’s claim against RAM, as reflected by its filed proof of

 claim, is an unsecured claim of $45,417.55 for the sale of a vehicle.

        The Court’s April 26, 2019 order applies to and binds Family Toyota. Family Toyota (as

 well as the Reagor-Dykes debtors and MUSA) must accommodate Mitchell’s simple request to

 register the Tundra so he can legally drive it without continually paying $30.00 a month for

 temporary tags. It is, therefore,

        ORDERED that Family Toyota shall provide the title documents for the Tundra to RAM.

 RAM shall hold the title documents solely for consumer-registration purposes, and Family

 Toyota’s release of the title documents does not prejudice any rights it may have against RAM

 (or any of the Reagor-Dykes debtors) or its assignee, MUSA Auto Leasing.

                          ### End of Memorandum Opinion and Order ###




                                                   15
